Citation Nr: 1339195	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  06-07 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 70% for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a mild restrictive defect, unspecified, claimed as breathing problem, to include on a secondary basis to coronary artery disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in Vietnam. 

Effective September 4, 2003, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU). 

These matters were last before the Board of Veterans' Appeals (Board) in August 2011 on merged appeal from decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran in part appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a March 2013 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  

The issue of entitlement to a permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b) remains pending before the RO.  

The appeal is remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Following receipt of the Joint Motion, the Board has determined that additional development of the claims is necessary.

As for the mild restrictive defect claim, the law requires that when VA determines whether a disorder is related to service or to a presently service-connected disorder, it also must determine whether a service-connected disorder WORSENED OR AGGRAVATED the non-service connected disorder.  The Veteran was afforded a VA examination in October 2010 which found that there was no medical evidence to suggest a nexus between his current pulmonary conditions and Agent Orange exposure or a nexus to any of his service-connected conditions.  However, the examiner did not comment whether the pulmonary conditions are aggravated by any of his service-connected conditions. 

Additional factual development is directed with regard to the PTSD rating claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all mental health and PTSD treatment records from the Asheville VA Mental Health Clinic since November 2002.  Include them in the claims folder, "Virtual VA," or the VBMS system, as appropriate. 

IF THE VA Mental Health Clinic reports that it does not have any records, EITHER MENTAL HEALTH OUTPATIENT OR IN-PATIENT REFERRALS, the RO MUST DOCUMENT ALL EFFORTS TO OBTAIN THESE RECORDS.

If  unsuccessful in obtaining these medical records, it must inform the Veteran and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a fully explained opinion for all conclusions offered.

3. RETURN THE CLAIMS FOLDER to the VA respiratory examiner who conducted the October 2010 VA examination. If the examiner is not available, schedule the Veteran for a VA respiratory examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished.  

The examiner should provide an opinion as to whether the Veteran's respiratory disorders were CAUSED BY OR PERMANENTLY WORSENED by any of the Veteran's service-connected disabilities.


The LAW REQUIRES THAT THE EXAMINER MUST PROVIDE A FULLY REASONED OPINION FOR ANY CONCLUSIONS REACHED.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5. Readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


